EXHIBIT Altair Nanotechnologies Reports 2009 Financial Results RENO, Nev. – March 11, 2010 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the year ended December 31, 2009. For the year ended December 31, 2009, the Company reported revenues of $4.4 million, down from $5.7 million for 2008.The net loss was $21.9 million, or 21 cents per share, compared to a net loss of $29.3 million, or 34 cents per share, for 2008. The basic and diluted weighted average shares outstanding for the year were 100.2 million, compared to 85.9 million reported in Operating expenses of $27.2 million for 2009 were $8.7 million less than the operating expenses of $35.9 million for 2008.The 2008 results contained several one-time expenses including the settlement expense of $3.6 million with Al Yousuf LLC, the reversal of $2.9 million in warranty expense and the forgiveness of $1.7 million in notes receivable associated with resolution of the various Phoenix Motor Cars issues.Similarly, 2009 contains the one-time impairment loss on the AlSher assets of $1.3 million.Even adjusting for all of these one-time items, the 2009 operating expense reduction from 2008 was $7.6 million consisting primarily of the elimination of R&D expenditures of $6.6 million as we eliminated activities in the former Life Sciences and Performance Materials divisions. In addition we had a reduction in G&A expenses of $1.6 million resulting from a number of different initiatives. The
